                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         KENNETH LEE TAYLOR,
                                   7                                                          Case No. 21-cv-01680-YGR (PR)
                                                         Plaintiff.
                                   8
                                                  v.                                          ORDER OF TRANSFER
                                   9
                                         CALIFORNIA HEALTH CARE
                                  10     FACILITY,
                                  11                     Defendant.

                                  12           This action was opened on March 10, 2021, when the Court received from Plaintiff
Northern District of California
 United States District Court




                                  13   Kenneth Lee Taylor a letter addressed to the Honorable Jon S. Tigar that concerned unsafe prison

                                  14   conditions.

                                  15           On the same date, the Clerk of the Court notified Plaintiff in writing that his action was

                                  16   deficient in that he had not submitted his complaint on a proper complaint form and had not

                                  17   submitted an in forma pauperis application. The Clerk further notified him that this action would
                                       be dismissed if he did not submit a complaint on the proper form and a completed in forma
                                  18
                                       pauperis application within twenty-eight days. To date, Plaintiff has failed to submit the proper
                                  19
                                       documents, and the deadline for doing so has passed.
                                  20
                                               Further review of Plaintiff’s case reveals that, in addition to failing to submit the proper
                                  21
                                       documents, he has also initiated his civil action in the wrong judicial district. Plaintiff’s letter
                                  22
                                       states that he is currently incarcerated at the California Health Care Facility (“CHCF”) in
                                  23
                                       Stockton, California. He alleges that CHCF correctional officers’ “recent actions in their response
                                  24
                                       to [him] and [his] medical care throughout the COVID-19 virus infection outbreak crisis has
                                  25
                                       caused [him] irreparable and irreversible harm[], agonizing trauma, psychological scar[r]ing by
                                  26
                                       [him] being diagnosed and testing positive for [the] COVID-19 virus due to no fault of [his] own.”
                                  27
                                       Dkt. 1 at 1.
                                  28
                                   1          CHCF is located in the Eastern District of California, and it appears that Defendants reside

                                   2   in that district. Venue, therefore, properly lies in that district and not in this one. See 28 U.S.C.

                                   3   § 1391(b).

                                   4          Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                   5   TRANSFERRED to the United States District Court for the Eastern District of California. The
                                       Clerk shall transfer the case forthwith.
                                   6
                                              If Plaintiff wishes to further pursue this action, he must complete the complaint form and
                                   7
                                       in forma pauperis application required by the United States District Court for the Eastern District
                                   8
                                       of California and mail them to that district.
                                   9
                                              IT IS SO ORDERED.
                                  10
                                       Dated: May 6, 2021
                                  11
                                                                                         ______________________________________
                                  12
                                                                                         JUDGE YVONNE GONZALEZ ROGERS
Northern District of California
 United States District Court




                                                                                         United States District Judge
                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
